MEMORANDUM **
Maria Balicat Oliveros and her five daughters, natives and citizens of the Philippines, petition for review of the Board of Immigration Appeals’ order affirming an Immigration Judge’s (“IJ”) decision denying their motion to reopen to apply for asylum based on changed circumstances. We have jurisdiction pursuant to 8 U.S.C. § 1252. We review the agency’s denial of a motion to reopen for abuse of discretion, Lara-Torres v. Ashcroft, 383 F.3d 968, 972 (9th Cir.2004), amended by 404 F.3d 1105 (9th Cir.2005), and we deny the petition for review.
The IJ did not abuse its discretion in denying petitioners’ motion to reopen on the ground that petitioners failed to submit new or material evidence of changed conditions in the Philippines. See 8 C.F.R. § 1003.2(c)(3)(ii); see also Malty v. Ashcroft, 381 F.3d 942, 945 (9th Cir.2004) (requiring circumstances to “have changed sufficiently that a petitioner who previously did not have a legitimate claim for asylum now has a well-founded fear of future persecution”).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.